The appellant was prosecuted and. convicted for removing property upon which there was a lien.
On the trial, the defendant moved to dismiss the proceedings against him, upon the ground that the corpus delicti had not been proved, and also asked the court to instruct the jury that the corpus delicti had not been proved other than by the confession of the defendant, and they could not convict the defendant. The court overruled the motion, and declined to' give the charge requested.
On appeal it is held that the motion should have been granted and the charge should have been given; the court declaring that the conviction can not be had upon extra-judicial confessions by a defendant not supported by any corroborating facts and circumstances.—Ryan v. State, 100 Ala. 94. The judgment is reversed, and the cause remanded.
Opinion by
Haralson, J.